Exhibit 10.4

THE DAVEY TREE EXPERT COMPANY
RETIREMENT BENEFIT RESTORATION PLAN


          The Davey Tree Expert Company hereby establishes, effective as of
January 1, 2003, The Davey Tree Expert Company Retirement Benefit Restoration
Plan for the purpose of supplementing the retirement benefits of certain
employees who are eligible to participate in accordance with the terms hereof,
including as permitted by Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended.

ARTICLE I

DEFINITIONS

          1.1     Definitions.  For the purposes hereof, the following words and
phrases shall have the
meanings indicated, unless a different meaning is plainly required by the
context:

                    (a)     The term "Actuarial Equivalent" shall mean a benefit
of equivalent actuarial
          value determined on the basis of the UP-84 Mortality Table and
interest at 7% per annum.

                    (b)     The term "Code" shall mean the Internal Revenue Code
of 1986, as amended.

                    (c)     The term "Company" shall mean The Davey Tree Expert
Company, an Ohio
          corporation, its corporate successors and the surviving corporation
resulting from any
          merger of The Davey Tree Expert Company with any other corporation or
corporations.

                    (d)     The term "Employee" shall mean any person employed
by the Company who
          is a Participant in the Employee Retirement Plan and who is designated
by the
          Compensation Committee of the Board of Directors of the Company as
eligible to
          participate in this Plan.

                    (e)     The term "Employee Retirement Plan" shall mean The
Davey Tree Expert
          Company Employee Retirement Plan as the same shall be in effect on the
date of an
          Employee's retirement, death, or other termination of employment.

                    (f)     The term "ERISA" shall mean the Employee Retirement
Income Security Act
          of 1974, as amended.

                    (g)     The term "Plan" shall mean the excess defined
benefit plan as set forth herein,
          together with all amendments hereto, which Plan shall be called "The
Davey Tree Expert
          Company Retirement Benefit Restoration Plan."

                    (h)     The term "Spouse" shall mean the person, if any, to
whom the Participant is
          legally married on his Severance Date.

 1

--------------------------------------------------------------------------------

          1.2     Additional Definitions.  All other words and phrases used
herein shall have the meanings given them in the Employee Retirement Plan,
unless a different meaning is clearly required by the context.

ARTICLE II

EXCESS RETIREMENT BENEFIT

          2.1     Eligibility.  An Employee who retires, dies, or otherwise
terminates his employment with the Company under conditions (including
attainment of fully vested status under the terms of the Employee Retirement
Plan) which make such Employee or his Spouse eligible for a benefit under the
Employee Retirement Plan, and whose benefit under the Employee Retirement Plan
is limited by Section 401(a)(17) and/or Section 415 of the Code, shall be
eligible for a retirement restoration benefit determined in accordance with the
provisions of Section 2.2.

          2.2     Amount.  Subject to the provisions of Article III, the monthly
retirement restoration benefit payable to an eligible Employee or his Spouse
shall be such an amount which, when added to the monthly retirement benefit
payable (before any reduction applicable to an optional method of payment) to
such Employee or his Spouse, as the case may be, under the Employee Retirement
Plan, equals the monthly retirement benefit that would have been payable (before
any reduction applicable to an optional method of payment) under the Employee
Retirement Plan to the eligible Employee or his Spouse if the limitations of
Section 401(a)(17) and Section 415 of the Code were not in effect.

          2.3     Payments.  All payments under the Plan to an eligible Employee
or his Spouse shall be made by the Company solely from its general assets.  The
terms of payment of the retirement restoration benefit shall be identical to
those specified in the Employee Retirement Plan for the type of benefit the
Employee or his Spouse receives under the Employee Retirement Plan. 
Notwithstanding the foregoing and the provisions of Article III, if the
Actuarial Equivalent single sum value of the retirement restoration benefit
payable under the Plan to any eligible Employee or his Spouse is $25,000 or
less, such retirement restoration benefit shall be paid in a single sum payment
in lieu of any other benefit under the Plan, as soon as administratively
feasible after his retirement, death, or other termination of employment.

ARTICLE III

OPTIONAL METHODS OF PAYMENT

          If an optional method of payment, whether automatic or selected by the
Employee, is applicable to the benefit payable to the eligible Employee or his
Spouse under the Employee Retirement Plan, then payment of the retirement
restoration benefit under the Plan shall be made in accordance with the terms
and provisions applicable to such option; provided, however, that an Employee
may not select a contingent annuitant other than his Spouse.  The amount of any
retirement restoration benefit payable to an eligible Employee or his Spouse
shall be reduced to reflect any such optional method of payment.  In making the
determination and reductions provided for in this Article III, the Company may
rely upon calculations made by the independent actuaries for the Employee
Retirement Plan, who shall apply the assumptions then in use in connection with
the Employee Retirement Plan.

2

--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

          The Plan consists in part of an "excess benefit plan," as defined in
ERISA, and is also a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.  Accordingly, the Plan shall be construed and administered in the
manner appropriate to maintain the Plan's status as such under ERISA.  To the
extent that ERISA applies to the Plan, the Company shall be the "named
fiduciary" of the Plan and the "plan administrator" of the Plan.  The Company
shall be responsible for the general administration of the Plan, for carrying
out the provisions hereof, and for making any required benefit payments under
the Plan.  The Company shall have all such powers as may be necessary or
appropriate to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount of any
benefit hereunder and all questions pertaining to claims for benefits and
procedures for claim review; to resolve all other questions arising under the
Plan, including any questions of construction; and to take such further action
as the Company shall deem advisable in the administration of the Plan.  The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

ARTICLE V

AMENDMENT AND TERMINATION

          The Company reserves the right in its sole and absolute discretion to
amend or terminate the Plan at any time by action of its Board of Directors;
provided, however, that no such action shall adversely affect any Employee or
his Spouse who is then receiving retirement restoration benefit payments under
the Plan, unless an equivalent benefit is provided under the Employee Retirement
Plan or another plan sponsored by the Company.

ARTICLE VI

MISCELLANEOUS

          6.1     Non-Alienation of Retirement Rights or Benefits.  No Employee
or Spouse shall encumber or dispose of his right to receive any payments
hereunder, which payments or the right thereto are expressly declared to be
nonassignable and nontransferable.  If an Employee or his Spouse attempts to
assign, transfer, alienate or encumber his right to receive any payment
hereunder or permits the same to be subject to alienation, garnishment,
attachment, execution, or levy of any kind, then thereafter during the life of
such Employee or his Spouse, and also during any period in which any Employee or
his Spouse is incapable in the judgment of the Company of attending to his
financial affairs, any payments which the Company is required to make hereunder
may be made, in the discretion of the Company, directly to such Employee or his
Spouse or to any other person for his use or benefit or that of his dependents,
if any, including any person furnishing goods or services to or for his use or
benefit or the use or benefit of his dependents, if any.  Each such payment may
be made without the intervention of a guardian, the receipt of the payee shall
constitute a complete acquittance to the Company with respect thereto, and the
Company shall have no responsibility for the proper allocation thereof.

3

--------------------------------------------------------------------------------

          6.2     Plan Non-Contractual.  Nothing herein contained shall be
construed as a commitment or agreement on the part of any person employed by the
Company to continue his employment with the Company, and nothing herein
contained shall be construed as a commitment on the part of the Company to
continue the employment or the annual rate of compensation of any such person
for any period, and all Employees shall remain subject to discharge to the same
extent as if the Plan had never been put into effect.

          6.3     Interest of Employee.   The obligation of the Company under
the Plan to provide an Employee or his Spouse with a retirement restoration
benefit merely constitutes the unfunded, unsecured promise of the Company to
make payments as provided herein, and no person shall have any interest in, or a
lien or prior claim upon, any property of the Company with respect to such
benefits greater than that of a general creditor of the Company.

          6.4     Claims of Other Persons.  The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.

          6.5     No Competition.  The right of any Employee or his Spouse to a
retirement restoration benefit will be terminated, or, if payment thereof has
begun, all further payments will be discontinued and forfeited in the event the
Employee at any time subsequent to the effective date hereof (i) wrongfully
discloses any secret process or trade secret of the Company or any of its
subsidiaries, or (ii) engages, either directly or indirectly, as an officer,
trustee, employee, consultant, partner, or substantial shareholder, on his own
account or in any other capacity, in a business venture that within the two-year
period following his retirement or termination of employment, the Company's
Board of Directors reasonably determines to be competitive with the Company to a
degree materially contrary to the Company's best interest.

          6.6     Severability.  The invalidity or unenforceability of any
particular provision of the Plan shall not effect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.

          6.7     Governing Law.  The provisions of the Plan shall be governed
and construed in accordance with the laws of the State of Ohio.

*                    *                    *



          EXECUTED this 19th day of May, 2004.


                                                                             THE
DAVEY TREE EXPERT COMPANY

                                                                             By: 
David E. Adante                                   
                                                                             Title: 
Executive Vice President, CFO and
                                                                                        Secretary

4

--------------------------------------------------------------------------------